Citation Nr: 0707939	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  05-11 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a left ankle 
condition and, if so, whether service connection is now 
warranted.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a bilateral foot 
disability and, if so, whether service connection is now 
warranted.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
November 1984.  She had periods of active duty with the Army 
Reserves from 1988 to 1994.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an April 2004 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  

During her September 2006 hearing, the veteran indicated that 
her feet problems are related to her ankle problems.  She 
also asserted that her left ankle is getting worse because of 
her service-connected right ankle disability.  As the record 
does not indicate that the RO has addressed these claims for 
secondary service connection, they are REFERRED to the RO for 
appropriate action.  

The issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for a 
bilateral foot disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran suffers from essential hypertension, which is 
not etiologically related to active service.  

2.  An unappealed March 2001 determination letter denied the 
veteran's claim for service connection for a left ankle 
condition on the basis that there was no evidence of a 
current disability incurred in or aggravated by service.  

3.  Additional evidence submitted since March 2001 is new and 
material as it raises a reasonable possibility of 
substantiating the claim.  

4.  There is no medical evidence of record linking any 
current left ankle disability of the veteran's left ankle to 
an injury to her left ankle during service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  The RO's March 2001 decision denying service connection 
for a left ankle condition is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 
20.1103 (2000).

3.  The evidence added to the record subsequent to the RO's 
March 2001 decision is new and material and the claim for 
service connection for a left ankle condition is reopened.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  

4.  The criteria for service connection for a left ankle 
disability have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection for hypertension

Service connection is established for disability resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in the line of duty during periods of active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for a 
disease diagnosed after discharge when the evidence indicates 
incurrence in service.  38 C.F.R. § 3.303(d) (2006).  

The veteran contends that she was treated for gestational 
hypertension during her in-service pregnancy.  She indicates 
that after the pregnancy, her hypertension went away and did 
not return until another pregnancy, ten years later.  The 
veteran reports that she was treated on and off for this 
condition following the birth of her second child, and 
indicates that she still receives treatment.  See April 2005 
VA Form 9; September 2006 hearing transcript.  

The veteran's service medical records reveal that she 
suffered from pregnancy induced hypertension in May 1984.  
See inpatient treatment record cover sheet.  At the time of 
her discharge from active duty, she reported suffering from 
high or low blood pressure, and the examining physician 
reported that she had pregnancy hypertension.  See October 
1984 report of medical history.  During her period of service 
in the Army Reserves, she again reported suffering from high 
or low blood pressure.  See September 1988 and June 1992 
reports of medical history.  Medical records from this period 
of service do not contain any treatment for hypertension, nor 
do available records from a civilian doctor, Dr. J. Antony.  

Post-service medical evidence indicates that the veteran has 
received treatment for hypertension from Dr. D.M. Johnson at 
the People's Clinic and at the VA Medical Center (VAMC) in 
St. Louis.  See e.g., October 2003 adult medicine history and 
physical form; December 2005 general medicine progress note.  
She underwent a VA compensation and pension (C&P) 
hypertension examination in January 2006, at which time her 
claims file was reviewed.  The VA examiner indicated that the 
veteran's service medical records do not contain a diagnosis 
of hypertension and that her October 1984 separation 
examination report contains a blood pressure reading of 
108/72, which is rather low.  The examiner further indicated 
that regular treatment for hypertension began in 2003, a fact 
that the veteran agreed on.  Physical examination revealed 
blood pressure readings of 139/88, 137/85 and 135/81; the 
veteran was diagnosed with essential hypertension.  

The VA examiner reported that a large amount of medical 
literature is available on gestational hypertension and 
preeclampsia.  Patients that develop hypertension in the 
first three months of pregnancy are regarded as having 
gestational hypertension whereas patients who develop 
hypertension later in pregnancy are regarded as having 
preeclampsia.  In one study, 16 percent of patients with 
gestational hypertension and five percent of patients with 
preeclampsia were considered to have underlying essential 
hypertension, while in another study, it was found that the 
relative risk in gestational hypertension to develop 
essential hypertension later in life was 1.13 to 3.72; the 
risk for preeclampsia was 1.4 to 3.98.  The examiner opined 
that using the statistics cited, it is less likely than not 
that the veteran's current hypertension is related to the 
hypertension that she had during her pregnancies.  

Based on the opinion provided during the January 2006 VA 
examination, the Board finds that service connection is not 
warranted for hypertension.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2006).  

II.	Whether new and material evidence has been submitted to 
reopen the claim for service connection for a left ankle 
condition

The veteran seeks to establish service connection for a left 
ankle condition.  The RO has declined to reopen the claim and 
has continued the denial issued in a previous final decision.  
The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

A determination letter issued by the St. Louis, Missouri, RO 
on March 12, 2001 denied the veteran's claim for entitlement 
to service connection for a left ankle condition on the basis 
that there was no evidence of a current disability incurred 
in or aggravated by service.  The veteran did not file a 
timely appeal.  See 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.302(a) (2000) (a claimant must file a notice 
of disagreement (NOD) with a determination by the agency of 
original jurisdiction (AOJ) within one year from the date 
that the agency mails notice of the determination).  An 
unappealed determination of the AOJ is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (2006).  

The veteran filed a claim to reopen in October 2003 and this 
appeal ensues from the RO's April 2004 rating decision, which 
declined to reopen the claim and continued the previous 
denial.  As a general rule, once a claim has been disallowed, 
that claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  If the claimant presents 
new and material evidence, however, the claim shall be 
reopened and the former disposition shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

Evidence before the RO in March 2001 included the veteran's 
service medical records, to include records from her service 
in the Army Reserves.  These records are devoid of reference 
to complaint of, or treatment for, a left ankle condition, 
although the veteran did injure her right ankle in March 
1989.  See statement of medical examination and duty status.  
The evidence also included a September 1999 VA C&P 
examination report and x-rays of the veteran's left ankle.  
The x-ray revealed no evidence of fracture, dislocation or 
bony destruction and the VA examiner diagnosed the veteran's 
with left ankle pain secondary to inappropriate shoes and 
overuse.  

Evidence of record since the RO's March 2001 decision 
includes a January 2005 x-ray of the veteran's left ankle, 
which reveals evidence of minimal lateral collateral ligament 
laxity with stress.  This record is considered new, as it was 
not of record when the RO issued its March 2001 decision.  It 
also raises a reasonable possibility of substantiating the 
claim, and is thus considered material.  More specifically, 
it indicates that the veteran currently suffers from a left 
ankle condition.  Having found that new and material evidence 
has been presented since the last final denial, the claim for 
entitlement to service connection for a left ankle condition 
is reopened for review on the merits.  

The veteran contends that she injured her left ankle during 
the same incident in which she injured her right.  She 
asserts that she tore the ligaments in both ankles and 
suffered severe sprains, but that the emphasis was placed on 
the right ankle because it was more severe.  See September 
2006 hearing transcript.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  As an initial matter, although 
the January 2005 x-ray reveals evidence of minimal lateral 
collateral ligament laxity with stress in the veteran's left 
ankle, this is the earliest evidence showing the presence of 
any ankle condition and the veteran made no complaint 
regarding her left ankle during a subsequent VA examination.  
See February 2005 C&P joints examination report.  Moreover, 
there is no contemporaneous documentation of symptomatology 
between the time of service and these initial findings.  In 
fact, a January 2004 x-ray contained an impression of normal 
left ankle.  

In addition to the span of time between the veteran's active 
service and the documentation and impression made regarding 
her left ankle, and despite her contention that she injured 
her left ankle during the same incident in which her right 
ankle was injured, the veteran's service medical records are 
devoid of reference to complaint of, or treatment for, a left 
ankle condition.  Moreover, there is no medical evidence to 
establish a link between this condition and service.  In the 
absence of any in-service evidence that the veteran suffered 
a left ankle injury, and absent any competent medical 
evidence establishing a link between the veteran's left ankle 
condition and service, service connection is not warranted.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of the veteran's appeal, the Court of 
Appeals for Veterans' Claims (Court) issued a decision 
regarding the notice requirements associated with claims to 
reopen.  VA must notify a claimant of the evidence that is 
needed to reopen the claim as well as the evidence that is 
needed to establish entitlement to the underlying claim.  
More specifically, the RO must provide notice as to what 
evidence is necessary to substantiate the element(s) of 
service connection that was found insufficient in its 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
As the claim for service connection for a left ankle 
condition has been reopened, any defect in the notice as 
required by Kent would be harmless.

Prior to the rating decision that is the subject of this 
appeal, the veteran was advised of the evidence needed to 
substantiate a claim for service connection; that the RO 
would assist her in obtaining additional information and 
evidence; and of the responsibilities on both her part and 
VA's in developing the claim.  See January 2004 letter.  The 
veteran was later informed of the need to provide any 
evidence or information she might have pertaining to her 
claim in a March 2005 statement of the case (SOC).  As such, 
VA fulfilled its notification duties.  Quartuccio, 16 Vet. 
App. at 187.  The Board acknowledges that the veteran was not 
provided notice of the appropriate disability rating and 
effective date of any grant of service connection.  There is 
no prejudice in proceeding with the issuance of a final 
decision, however, as the veteran's claims for service 
connection are being denied.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the relevant service, VA and private treatment 
records have been associated with the claims folder and the 
veteran was afforded an appropriate examination in connection 
with her claim for service connection for hypertension.  The 
record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for hypertension is denied.

The reopened claim for service connection for a left ankle 
condition is denied.  




REMAND

As much as the Board regrets delaying the adjudication of the 
veteran's other claim, it finds that further development is 
needed before a decision can be issued on its merits.  
Further development would ensure that the veteran's due 
process rights, including those associated with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2006), are met.  The 
specific bases for remand are set forth below.  

As an initial matter, the Board finds that the veteran has 
not been provided with the proper notice required under Kent 
regarding her claim to reopen.  On remand, VA must notify the 
veteran of the evidence that is needed to reopen the claim as 
well as the evidence that is needed to establish entitlement 
to the underlying claim.  

The veteran contends that she suffers from a bilateral foot 
disability as a result of the March 1989 incident that is 
documented in her service medical records.  She reports that 
she suffered a hairline fracture to her left foot during that 
incident, and asserts that she has consistent swelling in 
both feet, uses shoe supports, and is starting to get 
blisters under the fourth and fifth toe.  See October 2003 VA 
Form 21-4138; September 2006 hearing transcript.  

VA treatment records reveal that the veteran has received 
treatment for her feet on several occasions.  During the 
September 2006 hearing, the veteran indicated that she had a 
podiatry appointment scheduled for October 2006.  In a 
November 2006 VA Form 21-4138, she reported that she had been 
unable to make the appointment and requested a new one.  The 
most recent medical records from the St. Louis VAMC, however, 
are dated January 2006.  As such, the RO should obtain the 
veteran's more current treatment records and associate them 
with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the veteran 
regarding what evidence is needed to 
reopen her previously denied claim for 
service connection for a bilateral foot 
disability, as required by Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

2.  Obtain the veteran's treatment 
records from the VAMC in St. Louis since 
January 2006.  

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and her 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


